Citation Nr: 1607098	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher (compensable) initial rating (or evaluation) for methicillin-resistant staphylococcus aureus (MRSA) with recurrent furunculitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1981 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the December 2012 and March 2015 Remands, the Board referred claims of entitlement to service connection for gastroesophageal reflux disease and hypertension to the Agency of Original Jurisdiction (AOJ).  See November 2012 Written Brief (asserting that service connection is warranted for these additional disabilities).  However, because there is no indication that the AOJ has, as yet, considered these additional claims, the Board is again referring them for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The appeal is REMANDED to the AOJ.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of a higher initial disability rating for MRSA with recurrent furunculitis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2015).

This matter has previously been before the Board in December 2012 and March 2015.  In the December 2012 and March 2015 Remands, the Board noted the Veteran's competent lay contention that he experiences outbreaks of the MRSA boils at various times throughout the year.  When a claimant's medical history indicates that the condition undergoes periods of remission and recurrence, VA is required to attempt to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the United States Court of Appeals for Veterans Claims (Court) held that an examination during the remission phase of the condition did not, "accurately reflect the elements of the present disability."  Id.  As such, the Veteran was afforded another VA examination of the skin that occurs during an active (seasonal) outbreak of the skin disability symptoms.  

Pursuant to the March 2015 Board Remand, the Veteran underwent a VA skin examination in July 2015; however, a review of the July 2015 VA examination report reveals that the Veteran was evaluated during a period when the Veteran did not have any skin infections or symptoms of the skin condition.  The VA examiner indicated that the Veteran had no skin infections of the total body or of exposed areas, and that the Veteran did not have the specific skin condition listed (MRSA with recurrent furunculitis).  

In this case, the Board's numerous attempts to examine the Veteran during a period of recurrence have not succeeded in capturing the skin disability during a flare up.  It is unlikely that further examination would occur when the Veteran is having a flare up because, as distinguished from the facts in Ardison, the Veteran's contention is that he experiences outbreaks of the MRSA boils at various times throughout the year, rather than during a specific season.  

The July 2015 VA skin disorders examination noted the individual scar sites that were residual to previous active outbreaks, so do provide some indication of the general areas of the body affected and the number and size of the scars; however, the examination report did not indicate what percentage of the Veteran's body is affected by the skin disability.  From this evidence, the Board has no basis to make a finding as to the percentage of body area affected by the skin disability.  VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For this reason, an addendum medical opinion is necessary to assist in determining the areas of the total body and exposed areas that are affected by the service-connected MRSA with recurrent furunculitis.

Accordingly, the case is REMANDED for the following actions:

1. Other than the physician's assistant who conducted the July 2015 VA examination, request that a physician review the electronic file and provide an addendum medical opinion.  A physician with expertise in dermatology is preferred, but not required.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

With respect to the service-connected MRSA with recurrent furunculitis, the VA examiner should state the following: 

a) During a period of flare-up or recurrence, estimate the percentage of the Veteran's total body affected by MRSA with recurrent furunculitis?

b) During a period of flare-up or recurrence, estimate the percentage of exposed areas affected by MRSA with recurrent furunculitis?

In providing the findings requested in paragraphs 
a) and b), the VA examiner should consider that the Veteran has numerous incision and drainage (I&D) scars resulting from the MRSA with recurrent furunculitis on the nose, right and left forearms, right and left legs, back, and chest.

2. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested addendum medical opinion does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2 (2015).

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of an initial compensable disability rating for MRSA with recurrent furunculitis in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




